Ragan, C.
N. H. Warren & Co. sued John Raben in the district, court of Hamilton county. From the judgment rendered therein Warren & Co. prosecuted proceedings in review to this court, which reversed proforma the judgment and sent the case to a referee to hear the evidence and make certain findings and state certain conclusions of fact. The opinion of the court in this case is Warren v. Raben, 33 Neb., 380, where will be found a complete statement of all the facts necessary to an understanding of the case. The. referee appointed by this court has heard the evidence,, stated the account between the parties, together with his findings of fact, as directed, and the case is now before us on the motion of Raben to set aside the report of the referee. The grounds on which this motion is based are that' the findings of the referee are not supported by sufficient evidence, and that the report is not made in accordance with the order of the court. The report of the referee *116conforms to the order of the court, and it must suffice to say that after a somewhat protracted examination of the voluminous record we are entirely satisfied that the findings made by the referee, and each of them, are sustained by sufficient evidence. The report of the referee is therefore in all things confirmed; and in accordance with said report the decree of the district court is reversed, and a •decree will be entered in this court in favor of N. H. Warren & Co., and against John Raben, for the sum of $3,255.88, together with interest thereon at the rate of seven per cent per annum from the 24th day of May, 1885, and costs of suit, in which costs are included the fee of the referee, H. A. Babcock, of $250.
Decree accordingly.
Noryal, C. J., not sitting.